—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Social Services which disapproved a proposal of the Suffolk County Department of Social Services to establish a one-year moratorium on the placement of any recipients of public assistance in the hamlet of Bay Shore and the Hampton Bays School District, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Stark, J.), entered May 1, 1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs to the respondent State Commissioner.
The petitioners commenced this proceeding seeking a review of the determination of the New York State Department of Social Services disapproving a proposal of the Suffolk County *672Department of Social Services to establish a one-year moratorium on the placement of any recipients of public assistance in the hamlet of Bay Shore and the Hampton Bays School District. We find that the petitioners lack standing to bring this proceeding (see, Matter of Weinberg v Perales, 121 AD2d 729; Matter of O’Rourke v Perales, 193 AD2d 802). In any event, we find that the proposal of the Suffolk County Department of Social Services is inconsistent with State law and regulations. The disapproval of the proposal was therefore proper in all respects (see, Matter of Toia v Regan, 40 NY2d 837; see also, Matter of Pell v Board of Educ., 34 NY2d 222). Thompson, J. P., Sullivan, Lawrence and Eiber, JJ., concur.